DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a container enclosing a device configured for insertion into a body. Specifically the device comprises a portion consisting of resin material permeable to gaseous nitric oxide, and the resin material is controllably saturated with gaseous nitric oxide so as to releasably sequester the nitric oxide gas molecules therein. The closest prior art is Zhao et al. (US 2004/0247640 A1). Zhao teaches a device configured for insertion into the body and includes a resin material permeable to gaseous nitric oxide and is controllably saturated with gaseous nitric oxide so as to releasably sequester the nitric oxide molecules therein. However, the device of Zhao teaches a 3 layered device. While each of the layers may be considered a resin and are permeable to nitric oxide, the outer and inner layer are made of a different resin material than the intermediate layer. Further, the inner and outer layer do not sequester nitric oxide gas molecules but rather only let them permeate through the layer. Only the intermediate layer is saturated and sequesters the nitric oxide gas molecules. Therefore, because the claims recite the language “consisting of”, the device may only include a single resin material that is permeable to gaseous nitric oxide and further is controllably saturated with gaseous nitric oxide so as to releasably sequester the nitric oxide gas molecules therein. Because Zhao teaches the use of multiple resin materials and some layers that are not saturated with nitric oxide, the present invention overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783